DETAILED ACTION

Status of Claims

Claims 1-5, 7-14, 16-19 & 21-23 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
Claims 6, 15 & 20 have been cancelled, and Claims 21-23 have been added.
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant:  “First, assuming, arguendo, that the claims recite an abstract idea, they integrate the alleged abstract idea into a practical application of that abstract idea, under Step 2A, prong 2 of the 2019 Patent Eligibility Guidance (PEG).... the concepts recited in the claims are not indicative of a purely mental process that is merely applied on a computer, as they describe a meaningful way for fulfilling a service message request with geo-location information obtained from a user device and the position of the representative that transmitted the service message request, such that the claimed subject matter is integrated in a practical application. As such, most of the recited operations involve data processing steps that are "integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not." See SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010) ('In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations')."... See Koninklijke KPN N. V. v. Gemalto M2M GMBH, No. 18-1863 (Fed. Cir. 2019) ("Importantly, the claims do not simply recite, without more, the mere desired result of catching previously undetectable systematic errors, but rather recite a specific solution for accomplishing that goal-i.e., by varying the way check data is generated by modifying the permutation applied to different data blocks."). As such, claim 1 and dependent claims 2-5 and 7-9 are patent eligible under step 2A, prong 2 of the 2019 Patent Eligibility Guidance”.

Examiner:  With regard to Step 2A prong 1, the abstract idea is maintained as data transmission based on geolocation authentication, as a certain method of organizing human activity (fundamental economic practice or commercial or legal interaction).  Regarding step 2A prong 2, while geolocation information is alluded to in the claim it is not recited in a way that actively recites the “current” measurement of such geo-location (the data could be static and not necessarily dynamically measured).  Furthermore, what means of technology is actively measuring such dynamically measured geo-location by the user(mobile) device – GPS? The 


Applicant’s arguments with respect to 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Issued Patents

Claims 1-5, 7-14, 16-19 & 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10607196 or ‘196 (15/410,529) in view of Hammad (US 20130198046) and the combination of references taught in the instant office action. Although the claims are not identical, related patent ‘196 teaches:

Claim 1. (instant application)

‘196 teaches the following limitations: 

receiving, by a computer-based system, a service request message comprising a request for transaction information associated with a transaction account of a merchant, a user identification code associated with a representative of the merchant, and a transaction account code associated with the transaction account of the merchant, wherein the transaction information includes information associated with at least a first location of the merchant; verifying, by the computer-based system, the transaction account of the merchant based on at least the transaction account code and the user identification code; receiving, by the computer-based system, geo-location information of a user device that transmitted the service request message; the request in accordance to the first location of the merchant and the position of the representative when the geo-location information of the user device corresponds to the first location; transmitting, by the computer-based system, a request for additional information in response to the geo-location information not corresponding to the first location;  the request in accordance to the additional information and the position of the representative when the geo-location information of the user device does not correspond to the first location; and transmitting, by the computer-based system, a reply to the service request message with the extracted transaction information. 

(‘196 – [Claim 1])

‘196 does not explicitly teach the following limitations, however Hammad teaches:

extracting, by the computer-based system, the transaction information indicated by 

(Hammad – [0069] The authorization module 204 may also extract transaction data from authorization request and response messages and transmit the extracted data to the transaction database 212 for storage. If a clearing message, settlement message, or chargeback message is received from one of the plurality of issuer computers 114(a)-(c) or acquirer computers ll0(a)-(b), the authorization module 204 may also extract transaction data from such messages and transmit the transaction data to the transaction database 212 for storage. [0076] transaction data table 400 may include various data fields including transaction data. For example, for individual transactions, transaction data table 400 may include a Mobile Merchant ID Field 400(a) including a mobile merchant identifier (e.g., MVV, DBA, access device identifier, etc.), a Date/Time Field 400(b) including the date and time of the transaction, a Location Field 400(c) including the geographic location of the transaction (e.g., GPS coordinates, address, intersection, monument, landmark, town, city, state, etc.) [0091] authorization module 204 of server computer 202 can extract the transaction data from the received authorization, clearing, and/or settlement message, and store the transaction data in transaction database 212.)



The remaining features of the claims in the instant application are not explicitly taught by related patent ‘196.  However, the remaining features are taught in view of Hammad and the combination of references as discussed below in the 103 rejection.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the patent (‘196) with Hammad and the combination of references taught in the 103 rejection in order to extract and analyze transaction data from messages [Hammad – abstract, 0069] as well as the motivations for combining the features taught from the remaining prior art in combination with Hammad.


Claims 1-5, 7-14, 16-19 & 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9607344 or ‘344 (13/621,941) in view of Hammad (US 20130198046) and the combination of references taught in the instant office action. Although the claims are not identical, related patent ‘344 teaches:


Claim 1. (instant application)

‘344 teaches the following limitations: 

receiving, by a computer-based system, a service request message comprising a request for transaction information associated with a transaction account of a merchant, a user identification code associated with a representative of the merchant, and a transaction account code associated with the transaction account of the merchant, wherein the transaction information includes information associated with at least a first location of the merchant; 

(‘344 – [Claim 1])

receiving, by the computer-based system, geo-location information of a user device that transmitted the service request message; extracting, by the computer-based system, the transaction information indicated by the request in accordance to the first location of the merchant and the [position of the representative] when the geo-location information of the user device corresponds to the first location; and transmitting, by the computer-based system, a reply to the service request message with the extracted transaction information. 

(‘344 – [Claim 1])


‘344 does not explicitly teach the following limitations, however Hammad teaches:

extracting, by the computer-based system, the transaction information indicated by
(Hammad – [0069] The authorization module 204 may also extract transaction data from authorization request and response messages and transmit the extracted data to the transaction database 212 for storage. If a clearing message, settlement message, or chargeback message is received from one of the plurality of issuer computers 114(a)-(c) or acquirer computers ll0(a)-(b), the authorization module 204 may also extract transaction data from such messages and transmit the transaction data to the transaction database 212 for storage. [0076] transaction data table 400 may include various data fields including transaction data. For example, for individual transactions, transaction data table 400 may include a Mobile Merchant ID Field 400(a) including a mobile merchant identifier (e.g., MVV, DBA, access device identifier, etc.), a Date/Time Field 400(b) including the date and time of the transaction, a Location Field 400(c) including the geographic location of the transaction (e.g., GPS coordinates, address, intersection, monument, landmark, town, city, state, etc.) [0091] authorization module 204 of server computer 202 can extract the transaction data from the received authorization, clearing, and/or settlement message, and store the transaction data in transaction database 212.)



The remaining features of the claims in the instant application are not explicitly taught by related patent ‘344.  However, the remaining features are taught in view of Hammad and the combination of references as discussed below in the 103 rejection.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the patent (‘344) with Hammad and the combination of references taught in the 103 rejection in order to extract and analyze transaction data from messages [Hammad – abstract, 0069]as well as the motivations for combining the features taught from the remaining prior art in combination with Hammad.

	
	
	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-14, 16-19 & 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 10 & 19.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving, by a computer-based system, a service request message comprising a request for transaction information associated with a transaction account of a merchant, a user identification code associated with a representative of the merchant, and a transaction account code associated with the transaction account of the merchant, wherein the transaction information includes information associated with at least a first location of the merchant; verifying, by the computer-based system, the transaction account of the merchant based on at least the transaction account code and the user identification code; determining, by the computer-based system, a position of the representative of the merchant within a hierarchy of the merchant; receiving, by the computer-based system, geo-location information of a user device that transmitted the service request message; extracting, by the computer-based system, the transaction information indicated by the request in accordance to the first location of the merchant and the position of the representative when the geo-location information of the user device corresponds to the first location; transmitting, by the computer-based system, a request for additional information in response to the geo-location information not corresponding to the first location; extracting, by the computer-based system, the transaction information indicated by the request in accordance to the additional information and the position of the 2representative when the geo-location information of the user device does not correspond to the first location; and transmitting, by the computer-based system, a reply to the service request message with the extracted transaction information.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interactions) of data transmission based on geolocation authentication.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The computer-based system, geo-location and device in Claim 1 (in addition to the computing device, processor & memory in Claim 10 and non-transitory CRM & computing device in Claim 19) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 10 & 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 10 & 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 3 & 12 – text message, instant email message, MMS message, or SMS are just computer tools used to further implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-12, 14, 16-17, 19 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (US 20130198046) in view of Brinkman (US 20130067208), and further in view of Ruckart (US 20080261560).

Claim 1. 


Hammad teaches the following limitations: 


receiving, by a computer-based system, a service request message comprising a request for

(Hammad – [0041] The server computer may be coupled to one or more databases and may include any hardware, software, other logic, or combination of the preceding for servicing the requests from one or more client computers. [0044] a mobile merchant can request that the payment processing network provide a report; [0069] The authorization module 204 may perform a number of functions related to receiving and forwarding authorization request and authorization response messages.)



transaction information associated with a transaction account of a merchant, a user identification code associated with a representative of the merchant, and a transaction account code associated with the transaction account of the merchant, 


(Hammad – [0034] consumers such as individuals, businesses, and other entities [0040] a chargeback can be initiated by an issuer of the account, and may involve a reversal of a prior outbound transfer of funds from the account (e.g., a bank account [0049] The plurality of users 102(a)-(c) may each be an individual, or an organization such as a business that is capable of purchasing goods or services. The plurality of users 102(a)-(c) may also each be a merchant, an employee of the merchant [0076] transaction data table 400 may include various data fields including transaction data. For example, for individual transactions, transaction data table 400 may include a Mobile Merchant ID Field 400(a) including a mobile merchant identifier (e.g., MVV, DBA, access device identifier, etc.), a Date/Time Field 400(b) including the date and time of the transaction, a Location Field 400(c) including the geographic location of the transaction (e.g., GPS coordinates, address, intersection, monument, landmark, town, city, state, etc.)…Transaction data table 400 may also include additional fields with further data such as a unique transaction identifier, transaction class (e.g., credit, debit, prepaid, etc.), acquirer identifier, acquirer processor identifier, issuer identifier ( e.g., BIN, etc.), issuer processor identifier, one or more error codes, cardholder or account holder information ( e.g., name, date of birth, address, phone number, etc.), card verification value (CVV), expiration date, loyalty account information, and other information associated with the transaction. [0090] the transaction data for individual transactions can be received as part of an authorization request message, an authorization response message, a clearing message, a settlement message, and/or a chargeback message. [0115] Consumer information 104(p) such as an account number)

Examiner Note: bank account number corresponds with the transaction account code, and merchant identifier corresponds with the user identification code.


wherein the transaction information includes information associated with at least a first location of the merchant;

(Hammad - [0076] transaction data table 400 may include various data fields including transaction data. For example, for individual transactions, transaction data table 400 may include a Mobile Merchant ID Field 400(a) including a mobile merchant identifier (e.g., MVV, DBA, access device identifier, etc.), a Date/Time Field 400(b) including the date and time of the transaction, a Location Field 400(c) including the geographic location of the transaction (e.g., GPS coordinates, address, intersection, monument, landmark, town, city, state, etc.) [0079] transactions conducted by mobile merchants at a given location 500(a)).


receiving, by the computer-based system, geo-location information of a user device that transmitted the service request message; 

(Hammad – [0043] The terminal may then generate and transmit an authorization request message to the mobile merchant's acquirer. If the mobile POS terminal is capable of determining its geographic location (e.g., utilizing a global positioning system (GPS)), the generated authorization request message can include the location of the terminal which corresponds to the location of the mobile merchant at the time of the transaction.)


extracting, by the computer-based system, the transaction information indicated by the request in accordance to the first location of the merchant and the [position of the representative] when 

(Hammad – [0069] The authorization module 204 may also extract transaction data from authorization request and response messages and transmit the extracted data to the transaction database 212 for storage. If a clearing message, settlement message, or chargeback message is received from one of the plurality of issuer computers 114(a)-(c) or acquirer computers ll0(a)-(b), the authorization module 204 may also extract transaction data from such messages and transmit the transaction data to the transaction database 212 for storage. [0076] transaction data table 400 may include various data fields including transaction data. For example, for individual transactions, transaction data table 400 may include a Mobile Merchant ID Field 400(a) including a mobile merchant identifier (e.g., MVV, DBA, access device identifier, etc.), a Date/Time Field 400(b) including the date and time of the transaction, a Location Field 400(c) including the geographic location of the transaction (e.g., GPS coordinates, address, intersection, monument, landmark, town, city, state, etc.) [0091] authorization module 204 of server computer 202 can extract the transaction data from the received authorization, clearing, and/or settlement message, and store the transaction data in transaction database 212.)



transmitting, by the computer-based system, a reply to the service request message with the extracted transaction information.  

(Hammad – [abstract] The transaction data is analyzed by a server computer which generates a message based on the analysis, the message being transmitted to a client device [0037] As used herein, an "authorization response message" may refer to a data message, or sequence of data messages, that responds to a merchant's and/or acquirer's request to authorize a transaction. [0091] authorization module 204 of server computer 202 can extract the transaction data from the received authorization, clearing, and/or settlement message, and store the transaction data in transaction database 212. [0098] the transaction data can be received as part of an authorization request message, an authorization response message, a clearing message, a settlement message, and/or a chargeback message.)

Examiner Note: The reply corresponds to the response message which includes transaction data.  The extracted transaction data obtained from the request message can be substituted with the transaction data within the response message.  The simple substitution of one known element for another producing a predictable result renders the claim obvious.



extracting, by the computer-based system, the transaction information indicated by the request in accordance to the [additional information and the position of the 2representative] when 

(Hammad – [0069] The authorization module 204 may also extract transaction data from authorization request and response messages and transmit the extracted data to the transaction database 212 for storage. If a clearing message, settlement message, or chargeback message is received from one of the plurality of issuer computers 114(a)-(c) or acquirer computers ll0(a)-(b), the authorization module 204 may also extract transaction data from such messages and transmit the transaction data to the transaction database 212 for storage. [0076] transaction data table 400 may include various data fields including transaction data. For example, for individual transactions, transaction data table 400 may include a Mobile Merchant ID Field 400(a) including a mobile merchant identifier (e.g., MVV, DBA, access device identifier, etc.), a Date/Time Field 400(b) including the date and time of the transaction, a Location Field 400(c) including the geographic location of the transaction (e.g., GPS coordinates, address, intersection, monument, landmark, town, city, state, etc.) [0091] authorization module 204 of server computer 202 can extract the transaction data from the received authorization, clearing, and/or settlement message, and store the transaction data in transaction database 212. [0099] the transaction data received at server computer 202 may be stored. For example, as described herein, authorization module 204 of server computer 202 can extract the transaction data from the received authorization)



Hammad does not explicitly teach the following limitations, however Brinkman further teaches:


verifying, by the computer-based system, the transaction account of the merchant based on at least the [transaction account code and the user identification code]; 


(Brinkman – [0047] merchant accounts on the device 102. [0080] The main account and/or sub-accounts may have the same authentication information (e.g., username and password) or may have different authentication criteria...application may be authorized to access the main account [0083] The identifying information includes information that enables the ACP 106 to select the appropriate account/sub-account for use with the current application session on the device 102. For example, the identifying information may include a specific account identifier [0096] The sub-account information may include financial transaction information, such as a merchant ID and/or other information that may be needed for credit/debit card transactions for the processor. [claim 21] verifying, by the gateway server, that the payment information and the identification information received with the approval request match the payment information and identification information corresponding to the electronic wallet account)


Examiner Note: A transaction account is verified based on authentication criteria (such as a username/password) to obtain access to it. Spec 0044 “MSS 102 may verify the transaction account code, based on the verification details obtained from database 112. The verification details may comprise of merchant characteristic data such as transaction account information, a merchant identifier, and geo-locations of merchant centers, pre-stored in database 112. In response to successful comparison, MSS 102 may authenticate the transaction account code”.



determining, by the computer-based system, a position of the representative of the merchant within a hierarchy of the merchant;


(Brinkman – [0027] The control hierarchy allows a higher level user to select and set a feature and then lock the selection down for any lower level user, thereby defining not only required application behavior, but also the configuration flexibility provided to lower levels of the hierarchy. [0047] the parameters 116a-116N may be used for a variety of dynamic configuration purposes, and the configuration may be the same or different for the devices 102 and 104. For example, the parameters 116a may be used to individualize the presentation of information by the application 108 on the device 102, such as branding a logo and color theme. The parameters 116a may be used to load multiple merchant accounts on the device 102. The parameters 116a may be used to set and lock individual application settings in a multiple hierarchy structure…event. The parameters 116a may provide the ability to limit the device 102 from processing transactions by the location of the device, such as a limit within or outside of a given area or location such as an area like a city, a state, or a country, or based on other criteria, such as a period of time; [0049] The login information may be used to determine which hierarchical level the user is associated with and so may determine which parameters can be altered by the user [0067] the admin system 118, a user may establish authorization parameters in a hierarchical manner. For example, assume the device 102 is assigned to level 1 of a hierarchy and the device 104 is assigned to level 2 of the same hierarchy. The user may then define the authorization parameters by assigning level 1 devices a particular level of access rights and assigning level 2 devices another level of access rights. The hierarchy may be defined to provide authorization based on one or more device  identifiers ( e.g., by phone number and/or by an Electronic Serial Number (ESN), International Mobile Equipment Identity (IMEI) number, or Mobile Equipment Identifier (MEID)) and/or by one or more application identifiers ( e.g., username ). In other embodiments, the authorization parameter(s) may be based on or modified using a device-specific implementation that enables parameters for a specific device to be modified individually.)


the geo-location information of the user device corresponds to the first location; and 


(Brinkman – [0054] the secondary admin selects, sets, and locks the "maximum transaction amount," the geographic location requirement, and the time requirement fields. For example, the maximum transaction amount may be set to $500, the geographic location may be set to a state (e.g., Texas as defined by global positioning satellite (GPS) or other location information), and the time may be set to weekdays from 8:00 AM-5:00 PM. This indicates that the application 108 can only accept transactions of less than $500 that occur in the state of Texas between the hours of 8:00 AM-5:00 PM on weekdays. [claim 15] the transaction limitation is defined to allow the financial transaction only within a defined geographic area. [0068, claim 24] )


It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Hammad with Brinkman in order to release an application to a wide group of users in an unstructured environment and managed remotely using a hierarchical control structure and limit a device from processing transactions by location [Brinkman – 0027, 0047].



Hammad does not explicitly teach the following limitations, however Ruckart further teaches:


transmitting, by the computer-based system, a request for additional information in response to the geo-location information not corresponding to the first location; 

(Ruckart – [0006] The access authorization processor may also obtain additional authentication information concerning the access attempt, such as an access code and/or biometric identification data, if the location of the wireless terminal does not correspond to the subscribed location. [0030] access authorization processor 116 can access a local or remote subscriber database 117 that contains information regarding locations secured by a system [0034] the wireless network interface 114 is configured to obtain location information for wireless terminals ... the term "wireless terminal" includes...a global positioning system (GPS) receiver [0047] The security processor 170 may check to see if additional information, such as additional authentication information, is requested by the access authentication server 110 (Block 230). If so, the security processor may obtain and provide the additional information to the access authentication server (Block 240).  [0055] enhanced authentication of an access attempt may be performed if the location of a wireless terminal 150 associated with the user 160 does not correspond to the subscribed location 130 to which access is being requested.)

Examiner Note: The geo-location information corresponds to the location of a wireless terminal, and the first location corresponds to the subscribed location.



the geo-location information of the user device does not correspond to the first location;

(Ruckart – [0006] The access authorization processor may also obtain additional authentication information concerning the access attempt, such as an access code and/or biometric identification data, if the location of the wireless terminal does not correspond to the subscribed location. [0030] access authorization processor 116 can access a local or remote subscriber database 117 that contains information regarding locations secured by a system [0034] the wireless network interface 114 is configured to obtain location information for wireless terminals ... the term "wireless terminal" includes...a global positioning system (GPS) receiver)


It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Hammad with Ruckart in order to obtain additional authentication information if the location of the wireless terminal does not correspond to the subscribed location [Ruckart – claim 2].


Claim 2. 


Hammad in combination with the references taught in Claim 1 teach those respective limitations.  Hammad further teaches:


wherein the information is associated with at least the first location and a second location, the method further comprising 

(Hammad - [0076] transaction data table 400 may include various data fields including transaction data. For example, for individual transactions, transaction data table 400 may include a Mobile Merchant ID Field 400(a) including a mobile merchant identifier (e.g., MVV, DBA, access device identifier, etc.), a Date/Time Field 400(b) including the date and time of the transaction, a Location Field 400(c) including the geographic location of the transaction (e.g., GPS coordinates, address, intersection, monument, landmark, town, city, state, etc.)…Transaction data table 400 may also include additional fields with further data such as a unique transaction identifier, transaction class (e.g., credit, debit, prepaid, etc.), acquirer identifier, acquirer processor identifier, issuer identifier ( e.g., BIN, etc.), issuer processor identifier, one or more error
codes, cardholder or account holder information ( e.g., name, date of birth, address, phone number, etc.), card verification value (CVV), expiration date, loyalty account information, and other information associated with the transaction. [0079] transactions conducted by mobile merchants at a given location 500(a)).

Examiner Note: The additional fields may include additional location fields.

extracting, by the computer-based system, the transaction information indicated by the request from the information associated with the second location of the merchant and [the position of the representative] when 

(Hammad – [0069] The authorization module 204 may also extract transaction data from authorization request and response messages and transmit the extracted data to the transaction database 212 for storage. If a clearing message, settlement message, or chargeback message is received from one of the plurality of issuer computers 114(a)-(c) or acquirer computers ll0(a)-(b), the authorization module 204 may also extract transaction data from such messages and transmit the transaction data to the transaction database 212 for storage. [0076] transaction data table 400 may include various data fields including transaction data. For example, for individual transactions, transaction data table 400 may include a Mobile Merchant ID Field 400(a) including a mobile merchant identifier (e.g., MVV, DBA, access device identifier, etc.), a Date/Time Field 400(b) including the date and time of the transaction, a Location Field 400(c) including the geographic location of the transaction (e.g., GPS coordinates, address, intersection, monument, landmark, town, city, state, etc.)…Transaction data table 400 may also include additional fields with further data such as a unique transaction identifier, transaction class (e.g., credit, debit, prepaid, etc.), acquirer identifier, acquirer processor identifier, issuer identifier ( e.g., BIN, etc.), issuer processor identifier, one or more error codes, cardholder or account holder information ( e.g., name, date of birth, address, phone number, etc.), card verification value (CVV), expiration date, loyalty account information, and other information associated with the transaction. [0091] authorization module 204 of server computer 202 can extract the transaction data from the received authorization, clearing, and/or settlement message, and store the transaction data in transaction database 212.)


Hammad does not explicitly teach the following limitations, however Brinkman teaches: 


the position of the representative

(Brinkman – [0049] The login information may be used to determine which hierarchical level the user is associated with and so may determine which parameters can be altered by the user [0067] the admin system 118, a user may establish authorization parameters in a hierarchical manner. For example, assume the device 102 is assigned to level 1 of a hierarchy and the device 104 is assigned to level 2 of the same hierarchy. The user may then define the authorization parameters by assigning level 1 devices a particular level of access rights and assigning level 2 devices another level of access rights. The hierarchy may be defined to provide authorization based on one or more device  identifiers)


the geo-location information of the user device corresponds to the second location.  

 (Brinkman – [0054] the secondary admin selects, sets, and locks the "maximum transaction amount," the geographic location requirement, and the time requirement fields. For example, the maximum transaction amount may be set to $500, the geographic location may be set to a state (e.g., Texas as defined by global positioning satellite (GPS) or other location information), and the time may be set to weekdays from 8:00 AM-5:00 PM. This indicates that the application 108 can only accept transactions of less than $500 that occur in the state of Texas between the hours of 8:00 AM-5:00 PM on weekdays. [claim 15] the transaction limitation is defined to allow the financial transaction only within a defined geographic area. [0068, claim 24] )


It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Hammad with Brinkman in order to release an application to a wide group of users in an unstructured environment and managed remotely using a hierarchical control structure and limit a device from processing transactions by location [Brinkman – 0027, 0047].



Claim 3. 

Hammad in combination with the references taught in Claim 1 teach those respective limitations.  Hammad further teaches:

wherein service request message or the reply can be communicated with a text message, an instant message email message, multimedia messaging service message, or short messaging service message.  

(Hammad – [0032] As used herein, a "message" may refer to a report, alert, or any other electronic communication. In embodiments of the invention, messages can be transmitted in the form of an e-mail, SMS message, instant message, page, telephone call, or any other suitable form of electronic communication. [0041] The server computer may be coupled to one or more databases and may include any hardware, software, other logic, or combination of the preceding for servicing the requests from one or more client computers.)



Claim 5. 

Hammad in combination with the references taught in Claim 1 teach those respective limitations.  Hammad further teaches:

wherein the request is related to a disputed transaction, a pending settlement, a transaction status, a chargeback, or a reconciliation.  

(Hammad – [0029] transaction data can be contained in data messages associated with the processing of an electronic transaction such as an authorization request message, an authorization response message, a clearing message, a settlement message, a chargeback message, or any other suitable electronic message associated with the processing of an electronic transaction. [0040] As used herein, a "chargeback message" may refer to a data message, or sequence of data messages, used to return funds to an account holder, the funds being associated with one or more transactions.)



Claim 7. 

Hammad in combination with the references taught in Claim 1 teach those respective limitations.  Hammad further teaches:

wherein the service request message includes a date range for the transaction information, 

(Hammad – [0032] As used herein, a "message" may refer to a report, alert, or any other electronic communication. [0070] the time and date interval for the analysis; [0076] transaction data table 400 may include various data fields including transaction data. For example, for individual transactions, transaction data table 400 may include a Mobile Merchant ID Field 400(a) including a mobile merchant identifier (e.g., MVV, DBA, access device identifier, etc.), a Date/Time Field 400(b) including the date and time of the transaction, a Location Field 400(c) including the geographic location of the transaction (e.g., GPS coordinates, address, intersection, monument, landmark, town, city, state, etc.) [0079] transactions conducted by mobile merchants at a given location 500( a) and for a selected date interval 500(b);)

Examiner Note:  Transaction data incorporated into report messages may also be incorporated into the request messages.  Hence, an authorization request message may designate a date range.  

wherein the reply includes the extracted transaction information that satisfies the date range.  

(Hammad – [abstract] The transaction data is analyzed by a server computer which generates a message based on the analysis, the message being transmitted to a client device [0029] transaction data may be data related to one or more transactions…for a given electronic transaction…data can include…date [0069] The authorization module 204 may also extract transaction data from authorization request and response messages and transmit the extracted data [0079] As shown in FIG. 5, transaction…by location report 500 may include information describing … transactions conducted by mobile merchants at a given location 500( a) and for a selected date interval 500(b); [0090] authorization…response message for a transaction can include transaction data such as the location of the transaction…and other information. 

Examiner Note:  The authorization response may include the extracted transaction information that was already indicative of a particular date interval/range.

Claim 8. 

Hammad in combination with the references taught in Claim 1 teach those respective limitations.  Hammad further teaches:

wherein the transaction account code comprises at least a portion of a transaction account number for the transaction account of the merchant.  

(Hammad – [0034] consumers such as individuals, businesses, and other entities [0040] a chargeback can be initiated by an issuer of the account, and may involve a reversal of a prior outbound transfer of funds from the account (e.g., a bank account) [0115] Consumer information 104(p) such as an account number)


Claim 10. 

Hammad teaches the following limitations: 

a computing device comprising a processor and a memory; and machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: 

(Hammad – [0119] The interconnection via system bus 1475 may allow the central processor 1473 to communicate with each subsystem and to control the execution of instructions from the system memory 1472 or the fixed disk 1479, as well as the exchange of information between subsystems. The system memory 1472 and/or the fixed disk 1479 may embody a computer readable medium.)


The remainder of the claim is rejected using the same rationale as Claim 1.

Claim 11. 

Hammad in combination with the references taught in Claim 10 teach those respective limitations.  Hammad further teaches:

wherein the machine-readable instructions cause the computing device to 

(Hammad – [0119] The interconnection via system bus 1475 may allow the central processor 1473 to communicate with each subsystem and to control the execution of instructions from the system memory 1472 or the fixed disk 1479, as well as the exchange of information between subsystems. The system memory 1472 and/or the fixed disk 1479 may embody a computer readable medium.)


The remainder of the claim is rejected using the same rationale as Claim 2.

Claim 12. 

The claim is rejected using the same rationale as Claim 3.

Claim 14. 

The claim is rejected using the same rationale as Claim 5.

Claim 16. 

The claim is rejected using the same rationale as Claim 7.

Claim 17. 

The claim is rejected using the same rationale as Claim 8.


Claim 19. 

The claim is rejected using the same rationale as Claim 1.


Claim 21. 

Hammad in combination with the references taught in Claim 1 teach those respective limitations.  Hammad further teaches: 

wherein the service request message is in a predefined message format.  

(Hammad – [0041] The server computer may be coupled to one or more databases and may include any hardware, software, other logic, or combination of the preceding for servicing the requests from one or more client computers. [0069] The authorization module 204 may perform a number of functions related to receiving and forwarding authorization request and authorization response messages. [0103] The message can be generated as an e-mail, SMS message, instant message, page, telephone call, or any other suitable form of electronic communication. As described above, the preferred format of the received message can be stored in enrollment database 210. [0105] by
extracting transaction data from messages in a common format (e.g., authorization messages, clearing messages, settlement messages, chargeback messages, and the like), the data normalization and reformatting required by existing solutions is reduced and in some cases eliminated altogether.)

Claim 22. 

Rejected using the same rationale as Claim 21.

Claim 23. 

Rejected using the same rationale as Claim 21.



Claims 4 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (US 20130198046) in view of Brinkman (US 20130067208), and further in view of Ruckart (US 20080261560), and further in view of Hodges (US 20120180135).


Claim 4. 

Hammad in combination with the references taught in Claim 1 teach those respective limitations.  Hammad further teaches:

service request messages from the merchant

(Hammad – [0037] responds to a merchant’s…request to authorize a transaction [0041] The server computer may be coupled to one or more databases and may include any hardware, software, other logic, or combination of the preceding for servicing the requests from one or more client computers. [0044] a mobile merchant can request that the payment processing network provide a report; [0069] The authorization module 204 may perform a number of functions related to receiving and forwarding authorization request and authorization response messages.)
	


Hammad does not explicitly teach the following limitations, however Hodges teaches: 


polling for new [service request messages from the merchant].  

(Hodges – [0024] If there is new information saved at the collection server, then that new information is picked up by a poller server (Step 105). The poller server periodically requests information about any monitored entities (Step 106) [0032] The poller server 305, or alternatively the online monitoring agent 302 or 303, provides status updates)


Examiner Note:  According to “Polling (computer science)” in Wikipedia, Polling “refers to actively sampling the status of an external device by a client program as a synchronous activity”.  


It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to be motivated to modify Hammad with Hodges in order to provide a method for monitoring and detecting online accounts and online activities, especially monitoring activities of minors by their parents and guardians [Hodges - 0002].


Claim 13. 

Hammad in combination with the references taught in Claim 10 teach those respective limitations.  Hammad further teaches:


wherein the machine-readable instructions cause the computing device to 

(Hammad – [0119] The interconnection via system bus 1475 may allow the central processor 1473 to communicate with each subsystem and to control the execution of instructions from the system memory 1472 or the fixed disk 1479, as well as the exchange of information between subsystems. The system memory 1472 and/or the fixed disk 1479 may embody a computer readable medium.)


The remainder of the claim is rejected using the same rationale as Claim 4.


Claims 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (US 20130198046) in view of Brinkman (US 20130067208), and further in view of Ruckart (US 20080261560), and further in view of Tanaka (US 20120084177).



Claim 9. 

Hammad in combination with the references taught in Claim 1 teach those respective limitations.  Hammad does not explicitly teach the following limitations, however Tanaka further teaches:


verifying the user identification code based on at least the geo-location information.


(Tanaka – [0044] merchant device 140 may have identity attributes stored with service provider server 180, and merchant device 140 may have credentials to authenticate or verify identity with service provider server 80…merchant attributes may include business information, such as location(s), and banking information, as previously described. In various other aspects, the merchant attributes may be passed to service provider server 180 as part of a registration, login, and/or transaction request, and the merchant attributes may be utilized by service provider server 180 to associate e merchant device 140 with one or more particular merchant accounts maintained by service provider server 180, as well as provide location-based services. [0053] payment information includes information the user needs to identify the merchant to the  payment provider to make a payment. In one embodiment, this may be an email address of the merchant, an account number, a sequence of characters, a phone number, or any other identifier. The identifier may be specific to the location or generally for the merchant. [0063] the payment provider accesses and transmits the necessary information based on the merchant account information stored for the location. For example, the information may be an email address, a phone number, an account number, a string of characters, or other identifying data.)

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Hammad with Tanaka in order to provide more targeted offerings by merchants for consumers through the use of location based mobile commerce [Tanaka – 0019].



Claim 18. 

Hammad in combination with the references taught in Claim 10 teach those respective limitations.  Hammad further teaches:

wherein the machine-readable instructions cause the computing device to 

(Hammad – [0119] The interconnection via system bus 1475 may allow the central processor 1473 to communicate with each subsystem and to control the execution of instructions from the system memory 1472 or the fixed disk 1479, as well as the exchange of information between subsystems. The system memory 1472 and/or the fixed disk 1479 may embody a computer readable medium.)


The remainder of the claim is rejected using the same rationale as Claim 9.




Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Niedermeyer (US 20030169881) provides a method to reduce the likelihood of fraud by having at least one of an identifier of a location from where a request is submitted or information that can lead to identification of the location, submitted with or in addition to a request..

Walker (US 20130060635) provides a location-based service that may be integrated with venue systems, credit card processing systems, and/or loyalty systems for purposes of increasing the likelihood that offers will be accepted and sales of products and services will be made.

Chen (US 20120158545) provides a location-based service that may be integrated with venue systems, credit card processing systems, and/or loyalty systems for purposes of increasing the likelihood that offers will be accepted and sales of products and services will be made.

Ramalingam (US 9760885) provides techniques for providing friction-free transactions using geolocation and user identifiers, specifically, in order to ascertain a user's location based on a location of a mobile device.

Carter (US 20120130791) provides location-based incentives to users via wireless client devices where redemption requests may be verified based on geolocation information.


	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Examiner, Art Unit 3695